Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the Information Disclosure Statement (IDS) filed on September 02, 2022, in which claims 1-7, 9-11, 13-18, 20 and 24-26 are currently allowed.

Information Disclosure Statement
The information disclosure statement filed September 02, 2022 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP §609. It has been placed in the application file. The information referred to therein has been considered as to the merits.

Allowable Subject Matter
The information disclosure statement filed September 02, 2022 does not affect the allowability of claims 1-7, 9-11, 13-18, 20 and 24-26 that were allowed on June 29, 2022.

Claims
4.	The amended claims 1, 3-5, 9, 13, 15-18 and 20 filed on September 02, 2022 have been considered and entered as directed to matters not affecting the scope of the invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phenuel S. Salomon whose telephone number is (571) 270-1699.  The examiner can normally be reached on Mon-Fri 7:00 A.M. to 4:00 P.M. (Alternate Friday Off) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571) 270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHENUEL S SALOMON/Primary Examiner, Art Unit 2171